DETAILED ACTION
This action is in response to the initial filing dated 9/2/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/5/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 9/2/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinsley (US 3118390).
Regarding claim 1, the Kinsley reference discloses a valve assembly (see figure 1) comprising: a first poppet assembly including a first poppet (34, 38); and a crankshaft (66, 68) coupled to the first poppet assembly (the crankshaft is coupled through the driving member 50); the crankshaft being configured to selectively actuate the first poppet assembly between a first end position (considered the position in which the poppet 34, 38 is in the closed position) and a second end position (considered the position in which the poppet 34, 38 is in the open position as depicted in figure 1); wherein rotation of the crankshaft in a first direction (considered the direction to raise the offset portion of the crankshaft 66 toward the position depicted in figure 1)  is configured to actuate the first poppet assembly from the first end position (the closed position) to the second end position (the open position depicted in figure 1); and wherein rotation of the crankshaft in a second direction (considered the direction from a middle position not actuating the first poppet toward a lower position which would actuate the second poppet 42) is configured to maintain the first poppet assembly in the first end position (it is considered that the spring 60 and the lowering of the driving member 50 would maintain the first poppet in the closed position).  
In regards to claim 2, the Kinsley reference discloses wherein first poppet assembly includes a first spring (60) coupled to the first poppet.  
In regards to claim 3, the Kinsley reference discloses wherein the first poppet assembly includes a second poppet (second poppet 42) arranged opposite to the first poppet and a second spring (60) coupled to the second poppet (see figure 1).  
In regards to claim 4, the Kinsley reference discloses wherein zero power input is required to maintain the first poppet assembly in the first end position (it is considered that the upper spring 60 would maintain the first poppet in the first end position (closed position) without any input on the crankshaft).
In regards to claim 5, the Kinsley reference discloses a second poppet assembly including a second poppet (42), wherein the crankshaft is further configured to selectively actuate the second poppet assembly between a third end position (considered the closed position for the second poppet 42 as depicted in figure 1) and a fourth end position (considered the open position for the second poppet 42 when the driving member 54 is moved in the downward direction (in the orientation depicted in figure 2) by the crankshaft).  
In regards to claim 6, the Kinsley reference discloses wherein the first poppet assembly includes a support structure (driving member 50) having a slot (52) extending through the support structure and configured to receive the crankshaft (see figure 3).  
In regards to claim 7, the Kinsley reference discloses wherein the crankshaft comprises a pin (66) slidably received within the slot of the support structure (see figure 3).  
In regards to claim 8, the Kinsley reference discloses wherein the slot defines an engagement portion (considered the upper surface of the slot 52); and wherein engagement of the pin on the engagement portion of the slot is configured to displace the first poppet assembly (it is considered that as the pin 66 contacts and pushes the upper surface of the slot 52, the first poppet would move to the second end position).  
In regards to claim 9, the Kinsley reference discloses wherein the slot defines an analogous portion (it is considered that the lower surface of the slot 52 would constitute an analogous shape) that defines an analogous shape that is similar to a shape of at least a portion of a displacement path traversed by the pin, and wherein displacement of the pin along the analogous portion is configured to maintain the first poppet assembly in at least the second end position (it is considered that the movement of the pin 66 on the lower surface of the slot 52 would maintain the first poppet in the second end position).  
Regarding claim 12, the Kinsley reference discloses a valve assembly (see figure 1) comprising: a poppet assembly including a first poppet (34, 38) and a poppet support structure (driving member 50); a slot (52) extending through the poppet support structure; a crankshaft (68, 66) configured to actuate the poppet assembly between a first end position (considered the position in which the poppet 34, 38 is in the closed position) and a second end position (considered the position in which the poppet 34, 38 is in the open position as depicted in figure 1); wherein the crankshaft includes a pin (66) that is slidably coupled to the slot; and wherein the slot defines a geometry that is configured to selectively displace the poppet assembly upon displacement of the crankshaft relative to the slot (it is considered that the rotation of the crankshaft 68 and the offset rotation of the pin 66 would permit the pin 66 to contact the upper and lower surfaces of the slot 52 which would selectively displace the poppet assembly).
In regards to claim 13, the Kinsley reference discloses wherein the slot (52) includes an engagement portion (considered the upper surface of the slot 52 in the orientation depicted in figure 1) and an analogous portion (considered the lower surface of the slot 52 in the orientation depicted in figure 1).  
In regards to claim 14, the Kinsley reference discloses wherein the engagement portion defines a shape that intersects with at least a portion of a displacement path of the pin so that the pin engages the engagement portion of the slot to selectively displace the poppet assembly (as the pin 66 is raised in an upward direction during rotation, the pin 66 would intersect with the engagement portion of the upper surface of the slot 52 to selectively displace the poppet assembly).  
In regards to claim 15, the Kinsley reference discloses wherein the analogous portion (considered the lower surface of the slot 52) defines a shape that conforms to at least a portion a displacement path of the pin so that the pin travels along the analogous portion and maintains the poppet assembly in the second end position (as the pin 66 is lowered in a downward direction during rotation, the pin 66 would intersect with the analogous portion of the lower surface of the slot 52 to maintain the first poppet in the second end position (the closed position)).
In regards to claim 16, the Kinsley reference discloses wherein zero power input is required to maintain the poppet assembly in the first end position (it is considered that the upper spring 60 would maintain the first poppet in the first end position (closed position) without any input on the crankshaft).
In regards to claim 17, the Kinsley reference discloses wherein the geometry of the slot (52) defines an engagement portion (considered the upper surface of the slot 52 in the orientation depicted in figure 1); wherein the engagement portion of the slot is at an angle between 0 and 180 degrees with respect to an axis defined by the poppet support structure (it is considered that the upper surface of the slot 52 is orientated at an angle that is perpendicular to the axis of travel of the poppet support structure; see figure 1); and wherein when the pin engages the engagement portion of the slot, the crankshaft displaces the poppet assembly (as the pin 66 is raised in an upward direction during rotation, the pin 66 would intersect with the engagement portion of the upper surface of the slot 52 to selectively displace the poppet assembly).
In regards to claim 19, the Kinsley reference discloses wherein poppet assembly includes a first spring (60) coupled to the first poppet.  
In regards to claim 20, the Kinsley reference discloses wherein the poppet assembly includes a second poppet (second poppet 42) arranged opposite to the first poppet and a second spring (60) coupled to the second poppet (see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley (US 3118390) in view of Toennesmann et al. (US 20120222507).
In regards to claim 10, the Kinsley reference discloses wherein the slot defines an analogous portion (considered the lower surface of the slot 52 in the orientation depicted in figure 1).
The Kinsley reference does not disclose wherein the analogous portion of the slot defines curved portion; wherein the curved portion defines a geometry that is concentric to the crankshaft; and wherein when the crankshaft is rotated in the second direction, the pin of the crankshaft travels along the curved portion.
However, the Toennesmann et al. reference teaches a positioning device including a slot (12) that includes an analogous portion (considered the left-hand portion of the slot 12 in the orientation depicted in figure 2a) that defines a curved portion wherein the curved portion defines a geometry that is concentric to a crankshaft (2) (see figure 2a for the upper left-hand portion of the slot 12 being concentric to the crankshaft 2) and wherein when the crankshaft is rotated in the counterclockwise direction, the pin (8) of the crankshaft travels along the curved portion in order to provide a rotational to linear conversion that utilizes a small space (see paragraph [0009]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the analogous portion of the slot of the Kinsley reference as being a curved portion that is concentric with the crankshaft as taught by the Toennesmann et al. reference in order to permit the driving mechanism to be smaller while being efficient.
In regards to claim 11, the combination of the Kinsley reference and the Toennesmann et al. reference discloses wherein rotation of the pin along the curved portion maintains a position of the first poppet assembly (Kinsley: it is considered that the rotation of the crankshaft and pin 66 against the lower surface of the slot 52 which is curved (as taught by the Toennesmann et al. reference) would maintain the first poppet assembly in the second end position).
In regards to claim 18, the Kinsley reference discloses a slot (52).
The Kinsley reference does not disclose wherein the geometry of the slot defines [a] curved portion; wherein the curved portion defines an arcuate geometry that is concentric to the crankshaft; and wherein rotation of the pin along the curved portion maintains a position of the poppet assembly.
However, the Toennesmann et al. reference teaches a positioning device including a slot (12) that includes an analogous portion (considered the left-hand portion of the slot 12 in the orientation depicted in figure 2a) that defines a curved portion wherein the curved portion defines a geometry that is concentric to a crankshaft (2) (see figure 2a for the upper left-hand portion of the slot 12 being concentric to the crankshaft 2) and wherein when the crankshaft is rotated in the counterclockwise direction, the pin (8) of the crankshaft travels along the curved portion in order to provide a rotational to linear conversion that utilizes a small space (see paragraph [0009]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the geometry of the slot of the Kinsley reference as being a curved portion that is concentric with the crankshaft as taught by the Toennesmann et al. reference in order to permit the driving mechanism to be smaller while being efficient.
Further, it is considered that wherein rotation of the pin along the curved portion maintains a position of the first poppet assembly (Kinsley: it is considered that the rotation of the crankshaft and pin 66 against the lower surface of the slot 52 which is curved (as taught by the Toennesmann et al. reference) would maintain the first poppet assembly in the second end position).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarver (US 2441253) disclosed s poppet valve assembly wherein the rotation of a crankshaft operates at least one poppet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753